Citation Nr: 0317371	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  95-38 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating action by which 
the RO, among other things, denied service connection for 
GERD.  This case was remanded by the Board in September 1999 
and the Board later undertook further evidentiary development 
of this issue in February 2002 and again in September 2002.  
The veteran was notified of the actions taken, and of the 
evidence obtained.


REMAND

Pursuant to authority to develop evidence on its own, as 
provided by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
previously sought a VA examination to assess the etiology of 
any GERD disorder relative to the veteran's service-connected 
PTSD.  An examination was conducted in June 2002.  The report 
of that examination was added to the claims file along with a 
September 2002 addendum.  The veteran was notified of this 
evidence and responded with a letter from a licensed 
psychologist, dated in February 2003.  The psychologist 
opined that the veteran's GERD was directly related to the 
veteran's experiences in Vietnam and his subsequently 
acquired PTSD.  

After the evidentiary development described above was 
accomplished, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2), which authorized the Board 
to obtain evidence on its own, was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and allowing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.

In the instant case, although the veteran was provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, he has not waived 
his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.  In addition, the Board notes 
that it is unclear whether the RO has adequately provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

Additionally, the Board finds that additional evidentiary 
development is required in light of the conflicting medical 
opinions that have be obtained.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The veteran should be scheduled for 
an examination by a gastroenterologist 
and psychiatrist.  Each examiner should 
be asked to review the file and state the 
medical 


probabilities that the claimed GERD was 
either caused by or made worse by 
service-connected PTSD and stress 
associated therewith.  (If no direct 
causation is found, the examiners should 
address the question of whether GERD has 
been made worse by the service-connected 
symptoms.)  The examiners should confer 
and arrive at a consensus opinion, if 
possible.  All opinions should be 
explained in the context of the entire 
record.

3.  Thereafter, the RO should again 
review the record including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and given the opportunity 
to respond.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the 
case should be returned to the Board.  (The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

